             Case 8:19-cv-02665-TDC Document 56 Filed 03/06/20 Page 1 of 4



                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                     SOUTHERN DIVISION

Roee Kiviti, et al.                                Civil Action No. 19-2665

                      Plaintiffs,

        v.

Michael R. Pompeo, et al.,

                      Defendants.


                                      JOINT RECORD

        Pursuant to the Court’s Case Management Order, the parties hereby submit the Joint

Record concerning Plaintiff’s Motion for Partial Summary Judgment (ECF No. 47). The Joint

Record consists of Exhibits A-CC, which are Bates numbered JR001–JR256.
        Case 8:19-cv-02665-TDC Document 56 Filed 03/06/20 Page 2 of 4



                               JOINT RECORD INDEX

 Exhibit                          Exhibit Name                             Bates Range
Reference
    A         Declaration of Roee Kiviti                                 JR001-007

   B          Declaration of Adiel Kiviti                                JR008-014

   C          Declaration of Susan Baker Manning                         JR015-017

   D          United States Passport of Roee Kiviti                      JR018

   E          United States Naturalization Certificate of Roee Kiviti    JR019

   F          United States Passport of Adiel Kiviti                     JR020

   G          United States Permanent Resident Card of Adiel Kiviti      JR021

   H          United States Naturalization Certificate of Adiel Kiviti   JR022

    I         Marriage Certificate of Roee and Adiel Kiviti              JR023

   J          Queen’s Bench of Alberta’s Surrogacy Order re L.R.K.       JR024-027

   K          Birth Certificate of L.R.K.                                JR028

   L          United States Passport of L.R.K.                           JR029

   M          Surrogacy Agreement re K.R.K.                              JR030-079

   N          Queen’s Bench of Alberta’s Surrogacy Order re K.R.K. JR080-082

   O          Birth Certificate of K.R.K.                                JR083

   P          Correspondence between Adiel and Roee Kiviti and           JR084-085
              State Department Attorney

   Q          Correspondence between Adiel and Roee Kiviti and           JR086-102
              State Department Attorney

   R          Correspondence from State Department to Adiel and          JR103
              Roee Kiviti

   S          State Department Foreign Affairs Manual homepage           JR104
              (Jan. 6, 2020)
           Case 8:19-cv-02665-TDC Document 56 Filed 03/06/20 Page 3 of 4



     Exhibit                          Exhibit Name                            Bates Range
    Reference
        T        8 FAM § 301.4 (“Acquisition by Birth Abroad to U.S.       JR105-114
                 Citizen Parent(s) and Evolution of Key Statues”)

       U         8 FAM § 304.1 (“Birth in Wedlock, of Wedlock, Void        JR115-118
                 and Voidable Marriages”)

       V         8 FAM § 304.3 (“Acqusition [sic] of U.S. Citizenship      JR119-121
                 at Birth - Assisted Reproductive Technology”)

       W         Excerpts of Paul Peek (30(b)(6)) Deposition Transcript    JR122-139
                 filed as ECF No. 83-4 (Jan.7, 2019) in Dvash-Banks v.
                 Pompeo, Case No. 2:18-cv-00523 (C.D. Cal)*

       X         Excerpts of Larilyn Reffett Deposition Transcript filed   JR140-146
                 as ECF No. 83-8 (Jan. 7, 2019) in Dvash-Banks v.
                 Pompeo, Case No. 2:18-cv-00523 (C.D. Cal)*

       Y         Excerpts of Margaret Ramsay Deposition Transcript         JR147-153
                 filed as ECF No. 83-7 (Jan. 7, 2019) in Dvash-Banks v.
                 Pompeo, Case No. 2:18-cv-00523 (C.D. Cal)*

       Z         Plaintiffs’ Combined Statement of Facts filed as ECF      JR154-242
                 No. 110-1 (Jan. 22, 2019) in Dvash-Banks v. Pompeo,
                 Case No. 2:18-cv-00523 (C.D. Cal)

      AA         Supplemental Excerpts of Paul Peek (30(b)(6))             JR243-244
                 Deposition Transcript

       BB        U.S. Dept. of State Form DX-2029 (Application for         JR245-253
                 Consular Report of Birth Abroad of a Citizen of the
                 United States of America)

      CC         Memorandum from Assistant Secretary of State for          JR254-256
                 Consular Affairs to the Secretary of State regarding
                 Assisted Reproductive Technology (ART), Citizenship
                 and Visa Law (Feb. 13, 2012)




*
 Exhibits W-Y and AA are publicly-available excerpts of the transcripts of the Peek (30(b)(6)),
Reffett, and Ramsay depositions as filed with the district court in Dvash-Banks v. Pompeo, Case
No. 2:18-cv-00523 (C.D. Cal).
      Case 8:19-cv-02665-TDC Document 56 Filed 03/06/20 Page 4 of 4




Dated: March 6, 2020                      Respectfully submitted,
Joseph H. Hunt                            /s/ Clara Kollm
Assistant Attorney General                Susan Baker Manning*
                                          Eleanor Pelta*
Anthony J. Coppolino                      Clara Kollm (MD Bar No. 19865)
Deputy Director                           MORGAN LEWIS & BOCKIUS LLP
                                          1111 Pennsylvania Avenue, NW
/s/ Alexis J. Echols                      Washington, DC 20004
Alexis J. Echols                          Telephone: (202) 739-3000
Trial Attorney                            susan.manning@morganlewis.com
                                          eleanor.pelta@morganlewis.com
Vinita B. Andrapalliyal                   clara.kollm@morganlewis.com
Trial Attorney                            John A. Polito*
                                          Christie P. Bahna*
United States Department of Justice       MORGAN LEWIS & BOCKIUS LLP
Civil Division, Federal Programs Branch   One Market, Spear Street Tower
1100 L Street NW, Room 11304              San Francisco, California 94105
Washington, D.C. 20005                    Telephone: (415) 442-1000
Telephone: (202) 305-8613                 john.polito@morganlewis.com
Facsimile: (202) 616-8460                 christie.bahna@morganlewis.com
Email: alexis.j.echols@usdoj.gov
                                          Jacquelynne M. Hamilton*
                                          MORGAN LEWIS & BOCKIUS LLP
Attorneys for Defendants
                                          1701 Market Street
                                          Philadelphia, Pennsylvania 19103
                                          Telephone: (215) 963-5000
                                          jacquelynne.hamilton@morganlewis.com
                                          Omar Gonzalez-Pagan*
                                          Karen L. Loewy*
                                          LAMBDA LEGAL DEFENSE AND
                                             EDUCATION FUND, INC.
                                          120 Wall Street, 19th Floor
                                          New York, New York 10005
                                          Telephone: (212) 809-8585
                                          Facsimile: (212) 809-0055
                                          ogonzalez-pagan@lambdalegal.org
                                          kloewy@lambdalegal.org
                                          Aaron C. Morris*
                                          IMMIGRATION EQUALITY
                                          40 Exchange Place, Suite 1300
                                          New York, New York 10005-2744
                                          Telephone: (212) 714-2904
                                          amorris@immigrationequality.org
*Admitted pro hac vice                    Attorneys for Plaintiffs
